Per Curiam:
It is not clear from the evidence and the findings ihat the claimant has suffered injury other than that to the thumb and middle fingers. The use of the thumb was substantially lost, but that cannot be considered as the loss of a finger within the provision of subdivision 3 of section 15 of the Workmen’s Compensation Law (as amd. by Laws of 1917, *117chap. 705), which provides that where the injury results in the loss of more than one finger, compensation therefor may be awarded for the proportionate loss of the use of the hand thereby occasioned, etc. If, in addition to the injuries to the fingers, it had been found that there was a resulting partial loss of the use of the remainder of the hand, compensation might be awarded therefor, considering all the injuries together. But the evidence is not very satisfactory upon that subject and the determination does not cover it. The stiffness in the two fingers was first discovered when the claimant returned to work some months after the accident. The findings do not make it clear that the condition of the fingers resulted from the injury to the thumb, or the operation upon the thumb, or the accident. The award should, therefore, be reversed and the matter remitted to the Commission for further consideration.
John M. Kellogg, P. J., Woodward, Cochrane, H. T. Kellogg and Van Kirk, JJ., concur.
Award reversed and matter remitted to the Board for further consideration.